 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5
     Attorney for Defendant
 6   Manuel Perez
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                            No. 2:19-CR-00104 TLN
12         Plaintiff,
                                                           ORDER GRANTING DEFENDANT
              v.                                           MANUEL PEREZ’S EX PARTE
13                                                         APPLICATION APPROVING PRETRIAL
      MANUEL PEREZ,                                        SERVICES’ATTACHED AMENDED
14                                                         SPECIALCONDITIONS OF RELEASE
              Defendant.                                   WHICH WILLALLOW MR. PEREZ TO
15                                                         RESIDE WITH HIS MOTHER AND TO BE
                                                           ON A SET CURFEW DAILY
16

17
             The Court hereby grants Defendant Manuel Perez’s ex parte application and approves
18
     Pretrial Services’ attached amended special conditions of release which will allow Mr. Perez to
19
     reside with his mother to be closer to his children and be subject to a curfew. All other conditions
20
     of release shall remain in full force.
21

22
             IT IS SO ORDERED.
23
     Dated: February 3, 2020
24

25

26

27

28
                                                       1
